DETAILED ACTION
This office action is in response to applicant’s amendments and arguments dated 12/01/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/01/2021.  These drawings acceptable.
Claim Rejections - 35 USC § 112
The amendment’s to the claims dated 12/01/2021 have resolved the prior claim rejections issued under 35 USC 112(b), therefore the claim rejections seen in the prior office action issued under 35 USC 112(b) have been withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, has been amended to require, “the control unit being configured to determine in situ under specified conditions the auto-ignition quality of the fuel based on features of the ion current data,” nowhere in the prior disclosure is provided prior support for the controller to determine in situ under specified conditions the auto-ignition quality of the fuel based on features of the ion current data.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-11, 14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henein et al. US 20140379242 A1 (Henein).
Regarding claim 1, Henein  (Abstract, Figs.1-15, pars [0007, 0035-0041, 0056]) discloses a system for an engine to determine an auto- ignition quality of fuel used in a compression ignition engine (Henein discloses a physical system as seen in Figure 1 identical to schematic of the physical system seen in figure 1 of the current application, where the control system utilizes ion and pressure sensor data during in situ combustion under the specified condition of a combustion event in order to obtain or determine indicators for the auto-ignition process and the combustion characteristics or quality of the fuel supplied to the engine as discussed in paragraphs [0003, 0040, 0056] and figures 2-15) comprising: an ion current sensor (132, par [0035]) accessing an engine cylinder (112) for obtaining ion current data from an ion current signal; and a control unit (150) in communication with the ion current sensor for receiving the ion current data (Title, pars [0010, 0035]), the control unit being configured to determine in situ under specified conditions the auto-ignition quality of the fuel based on features of the ion current data (pars [0003-0005, 0040, 0056] and] figures 2-15 disclose determining the auto ignition process and the combustion characteristics or electronically controlled internal combustion engines to self-adjust parameters and operate properly on different fuels that have wide ranges of physical and chemical properties. Input from a sensor is utilized that gives a signal indicative of the combustion process. The ECU processes the signal and readjusts the engine operating parameters to achieve its operating goals, where paragraph [0005] further details the system as enabling the engines to have an autonomous operation on a multitude of fuels without any outside intervention.  The controller or ECU is therefore considered to disclose in situ (controller disclosed as auto-adjusting in place without intervention considered to be “in situ”) receiving ion current data to determine quality of fuels used in compression ignition engines (auto-ignition) based on specified conditions seen in figures 6 and 17 described in paragraphs [0041 and 0051]).
Regarding claim 2, Henein discloses the limitations of claim 1 as discussed previously, where Henein further discloses wherein the specified conditions include steady state operation at a certain engine speed and load (Figs. 19-24, pars [0054-0056] discloses control arrangement obtaining ion and pressure data when the engine is under a specified condition of not accelerating and in a steady state rpm condition of 2000 rpm).
Regarding claim 3, Henein discloses the limitations of claim 1, where Henein further discloses wherein the control unit determines the auto-ignition quality of the fuel based on an ion current delay of the ion current data (Figure 2 and par [0037] disclose where the control unit determines characteristics of the type of fuel used in the engine previously discussed as auto-ignition properties and fuel quality based on an ion current delay as seen in figure 2 occurring between combustion TDC at 0 CAD and reference 228 at the start of the ion current signal similar to the ion current delay ICD seen in figure 3 of the application).
Regarding claim 4, Henein discloses the limitations of claim 1 as discussed previously, where Henein further discloses wherein the control unit determines the auto-ignition quality of the fuel based on a location of a second peak of the ion current data (Fig. 2, pars [0037-0042, 0044, 0047]; claim 4).
Regarding claim 5, Henein discloses the limitations of claim 1 as discussed previously, where Henein further discloses wherein the control unit determines the auto-ignition quality of the fuel based on a location of a peak of a derivative of the ion current signal leading to a first peak (Fig.4 par [0039]).
Regarding claim 6, Henein discloses the limitations of claim 1 as discussed previously, where Henein further discloses wherein the control unit determines the auto-ignition quality of the fuel based on a location of a peak 
Regarding claim 7, Henein discloses the limitations of claim 1 as discussed previously, where Henein further discloses wherein the control unit determines the auto-ignition quality of the fuel based on location of a start of the ion current data (Fig. 2, 228; par [0037]).
Regarding claim 8, Henein discloses the limitations of claim 1 as discussed previously, where Henein further discloses wherein the control unit determines the auto-ignition quality of the fuel based on a location of a first peak of the ion current data (Fig. 2, 232; par [0037]).
Regarding claim 9, Henein discloses the limitations of claim 1 as discussed previously, where Henein further discloses wherein the control unit determines the auto-ignition quality of the fuel based on a slope of the ion current data (par [0039]; fig. 4, 330; derivative 330 of ion current signal is considered synonymous with a slope of the ion current signal).
Regarding claim 10, Henein discloses the limitations of claim 1 as discussed previously, where Henein further discloses wherein the control unit determines the auto-ignition quality of the fuel based on an area under a curve of the ion current data (412, fig. 5; par [0040] ion current integral 412 is considered synonymous with area under a curve of the ion current data).
Regarding claim 11, Henein discloses the limitations of claim 1 as discussed previously, where Henein further discloses wherein the control unit determines the auto-ignition quality of the fuel based on an amplitude of one or more peaks of the ion current data (par [0040]).
Regarding claim 14, Henein  (Abstract, Figs.1-15, pars [0007, 0035-0041, 0056]) discloses a system for determining auto-ignition quality of a fuel used in a compression ignition engine, (Henein discloses a physical system as seen in Figure 1 identical to schematic of the physical system seen in figure 1 of the current application, where the control system utilizes ion and pressure sensor data during in situ combustion under the specified condition of a combustion event in order to indicate conditions of the auto-ignition process and quality of the fuel supplied to the engine as discussed in paragraphs [0003, 0040, 0056] and figures 2-15; Abstract discloses, enabling electronically controlled internal combustion engines to self-adjust parameters and operate properly on different fuels that have wide ranges of physical and chemical properties. Input from a sensor is utilized that gives a signal indicative of the combustion process. The ECU processes the signal and readjusts the engine operating parameters to achieve its operating goals, where paragraph [0005] further details the system as enabling the engines to have an autonomous operation on a multitude of fuels without any outside intervention.  The controller or ECU is therefore considered to disclose in situ (controller . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henein et al. US 20140379242 A1 (Henein) in view of Estefanous et al. US 20150053178 A1 (Estefanous).
Regarding claim 17, Henein discloses the limitations of claim 14 as discussed previously, where Henein (Fig. 1; par [0035]) further discloses wherein the ion current sensor (132) is integrated within glow plug (124).
Henein fails to disclose where the in-cylinder engine part isolated and electrically insulated from an engine block by a dielectric isolation material.
Estefanous however discloses where the in-cylinder engine part is isolated and electrically insulated from an engine block by a dielectric isolation material (Title; pars [0002; 0010-0014]; claims 1 and 10).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the integrated in-cylinder glow plug and ion current sensor of Henein as to be isolated and electrically insulated from an engine block by a dielectric isolation material in order to reduce the voltage required by increasing a surface area of the isolated parts as discussed by Estefanous in paragraph [0013].
Regarding claim 18, Henein  (Abstract, Figs.1-15, pars [0007, 0035-0041, 0056]) discloses a system for determining auto-ignition quality of a fuel used in a compression ignition engine, (Henein discloses a physical system as seen in Figure 1 identical to schematic of the physical system seen in figure 1 of the current application, where the control system utilizes ion and pressure sensor data during in situ combustion under the specified condition of a combustion event in order to indicate conditions of the auto-ignition process and quality of the fuel supplied to the engine as discussed in paragraphs [0003, 0040, 0056] and figures 2-15) the system comprising: an ion current sensor (132, par [0035]) integrated into a glow plug (124) of an engine cylinder for obtaining ion current data of an ion current signal (par [0035]); and a control unit (150) in communication with the ion current sensor for receiving the ion current data (Title, pars [0010, 0035]), the control unit being configured to determine in situ under specified conditions the auto-ignition quality of the fuel based on at least one ion current parameter from a list of ion current parameters consisting of: a start of the ion current sensor as discussed in paragraph 14 above, a slope of the ion current signal as discussed in paragraph 16 above, an area under a curve of the ion current signal as discussed in paragraph 17, an ion current delay as discussed in paragraph 10 and/or an ion current amplitude as discussed in paragraph 18,  Further the Abstract discloses enabling electronically controlled internal combustion engines to self-adjust parameters and operate properly on different fuels that have wide ranges of physical and chemical properties. Input from a sensor is utilized that gives a signal indicative of the combustion process. The ECU processes the signal and readjusts the engine operating parameters to achieve its operating goals, where paragraph [0005] further details the system as enabling the engines to have an autonomous operation on a multitude of fuels without any outside intervention.  The controller or ECU is therefore considered to disclose in situ (controller disclosed as auto-adjusting in place without intervention considered to be “in situ”) receiving ion current data to determine quality of fuels used in compression ignition engines based on specified conditions seen in figures 6 and 17 described in paragraphs [0041 and 0051]). 
Henein fails to disclose where the glow plug is electrically insulated from an engine block by a dielectric isolation material.
Estefanous however discloses where an in-cylinder engine part is electrically insulated from an engine block by a dielectric isolation material (Title; pars [0002; 0010-0014]; claims 1 and 10).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the integrated in-cylinder glow plug and ion current sensor of Henein as to be isolated and electrically insulated from an engine block by a dielectric isolation material in 
Regarding claim 21, Henein discloses the limitations of claim 1 as discussed previously where Henein further discloses a glow plug (124) including an ion current sensor (132), which provides a measurement to output to the control unit (Fig. 1; pars [0035-0041]).
Henein fails to disclose where the glow plug is electrically insulated from an engine block by a dielectric isolation material.
Estefanous however discloses where an in-cylinder engine part is electrically insulated from an engine block by a dielectric isolation material (Title; pars [0002; 0010-0014]; claims 1 and 10).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the integrated in-cylinder glow plug and ion current sensor of Henein as to be isolated and electrically insulated from an engine block by a dielectric isolation material in order to reduce the voltage required by increasing a surface area of the isolated parts as discussed by Estefanous in paragraph [0013].

Claims 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henein et al. US 20140379242 A1 (Henein) in view of Badawy et al. US 20150300278 A1 (Badawy).
Regarding claims 12, 13 and 15 Henein discloses the limitations of claims 1, 14 and 18 as discussed previously, where Henein discloses determining the auto-ignition quality of the fuel based on multiple functions including a start of the ion current sensor as discussed in paragraph 14 above, a slope of the ion current signal as discussed in paragraph 16 above, an area under a curve of the ion current signal as discussed in paragraph 17, an ion current delay as discussed in paragraph 10 and/or an ion current amplitude as discussed in paragraph 18. 
Henein is silent as to summing these multiple functions as part of the control units determination process; wherein each function is weighted prior to summing; wherein the control unit is configured to determine the auto-ignition quality of the fuel based on a sum of multiple functions or one or a combination of multiple ion current signal features or parameters; wherein each function is weighted prior to summing; wherein the control unit is configured to determine the auto-ignition quality of the fuel based on a sum of multiple functions or one or a combination of multiple ion current signal features, wherein each function is weighted prior to summing.
Badawy in paragraphs [0030-0031] however discloses summing multiple functions or features including Ion current amplitude (I1, I2, I3), Ion current delay determined by start of injection SOI, difference between two consecutive amplitudes considered to be synonymous with a slope of the ion current signal, the total area under the curve (Ar), area under curves (Ar1, 2, … An); wherein each function is weighted prior to summing (Pars [0030-0031] disclose where any of the other parameters mentioned herein and each of those variable may have their own weighting as indicated above. In addition, weighting factors such as A, B, C, L, E, F, H, K, Y, . . . , X may constants or may vary according to a look up table based on other parameters such as ion current sensor location inside the combustion chamber or the combustion chamber geometry. Where each of the functions summed to determine a predicted NOx parameter and multiple functional variables in the function are assigned values (A, B, C, L, E, F, H, Y, …, X) as coefficients of weighting prior to establishing the value NOx representing a summation of the functions. In addition, provided claims 12, 15, 16, 19 and 20 requires. “wherein the control unit determines the auto-ignition quality of the fuel based on a sum of multiple functions of one or more of  …,” the examiner considers a control unit which determines an auto ignition quality based on one functional value such as an Ion current amplitude (I1, I2, I3), to provide a value which is the sum of the one Ion current amplitude. Further, the examiner considers a predicted NOx parameter to be equivalent to a Derived Cetane Number provided both values are interpreted through calculation and a direct correlation exists between the quality of the fuel and the amount of emissions that are created during the combustion of the fuel. 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date to modify the controller of Henein as to sum the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007), for further consideration please see MPEP section 2144.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henein et al. US 20140379242 A1 (Henein) in view of Estefanous et al. US 20150053178 A1 (Estefanous) further in view of Badawy et al. US 20150300278 A1 (Badawy).
Regarding claims 19 and 20 Henein in view of Estefanous disclose
 the limitations of claim 18 as discussed previously, where Henein discloses determining the auto-ignition quality of the fuel based on multiple functions including a start of the ion current sensor as discussed in paragraph 14 above, a slope of the ion current signal as discussed in paragraph 16 above, an area under a curve of the ion current signal as discussed in paragraph 17, an ion current delay as discussed in paragraph 10 and/or an ion current amplitude as discussed in paragraph 18. 
Henein is silent as to summing these multiple functions as part of the control units determination process; wherein each function is weighted prior to summing; wherein the control unit is configured to determine the auto-ignition quality of the fuel based on a sum of multiple functions or one or a combination of multiple ion current signal features or parameters; wherein each function is weighted prior to summing; wherein the control unit is configured to determine the auto-ignition quality of the fuel based on a sum of multiple functions or one or a combination of multiple ion current signal features, wherein each function is weighted prior to summing.
Badawy in paragraphs [0030-0031] however discloses summing multiple functions or features including Ion current amplitude (I1, I2, I3), Ion current delay determined by start of injection SOI, difference between two consecutive amplitudes considered to be synonymous with a slope of the ion current signal, the total area under the curve (Ar), area under curves (Ar1, Ar2, … An); wherein each function is weighted prior to summing (Pars [0030-0031] disclose where any of the other parameters mentioned herein and each of those variable may have their own weighting as indicated above. In addition, weighting factors such as A, B, C, L, E, F, H, K, Y, . . . , X may constants or may vary according to a look up table based on other parameters such as ion current sensor location inside the combustion chamber or the combustion chamber geometry. Where each of the functions summed to determine a predicted NOx parameter and multiple functional on a sum of multiple functions of one or more of  …,” the examiner considers a control unit which determines an auto ignition quality based on one functional value such as an Ion current amplitude (I1, I2, I3), to provide a value which is the sum of the one Ion current amplitude. Further, the examiner considers a predicted NOx parameter to be equivalent to a Derived Cetane Number provided both values are interpreted through calculation and a direct correlation exists between the quality of the fuel and the amount of emissions that are created during the combustion of the fuel. 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date to modify the controller of Henein as to sum the multiple features, functions or parameters as part of the control units determination process; wherein each feature, function or parameter is weighted prior to summing provided the courts have established prior precedent that implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007), for further consideration please see MPEP section 2144.

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
Applicant’s sole argument with respect to the prior art as applied in the prior office action is based on the premise “By contrast, the claimed subject matter specifies that ion current signals are used for in situ determination of auto-ignition quality of the fuel used in a compression ignition engine under specified conditions, which is different than using ion current signals to predict or control engine operating parameters as taught by Henein and Badawy. Therefore, independent claims 1 and 14 are patentable for at least the aforementioned reasons. Applicant reserves the right to set forth remarks evidencing the separately patentable subject matter of claims 1 and 14 in future papers.” When looking to applicant’s specification there is no special definition provided as to what applicant intends by the phrase “in situ” when querying on-line dictionaries the examiner notes “in situ,” means in place. Therefore, Henein is considered to reasonably disclose use of ion current signals used for in situ determination of an auto-ignition quality of the fuel used in a compression ignition engine under specified conditions provided Henein discloses in the Abstract enabling electronically controlled internal combustion engines to self-adjust parameters and operate properly on different fuels that have wide ranges of physical and chemical properties. Input from a sensor is utilized that gives a signal indicative of the combustion process. The ECU processes the signal and readjusts the engine operating parameters to achieve its operating goals, where paragraph [0005] further details the system as enabling the engines to have an autonomous operation on a multitude of fuels without any outside intervention.  The controller or ECU is therefore considered to disclose in situ (controller disclosed as auto-adjusting in place without intervention considered to be “in situ”) receiving ion current data to determine quality of fuels used in compression ignition engines (auto-ignition) based on specified conditions seen in figures 6 and 17 described in paragraphs [0041 and 0051]).
Applicant’s additional arguments are addressed to newly added claim limitations, therefore the office action above is considered to provide the official response to all arguments addressed to newly added claim limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL A KESSLER/Examiner, Art Unit 3747